 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA, ex rel.                 Case No.: 16cv2909-JAH (BLM)
     KEVIN G. DOUGHERTY,
12
                                      Plaintiff,       ORDER VACATING HEARING
13
     v.
14
     GUILD MORTGAGE COMPANY,
15
                                    Defendant.
16
17         After a careful review of the parties’ submissions, the Court deems Plaintiff’s
18   Motion to Strike or Motion for Judgment on the Pleadings, (doc. no. 133), suitable for
19   adjudication without oral argument. See CivLR 7.1 (d.1). The motion is fully briefed.
20   Doc. Nos. 140, 141. Accordingly, IT IS HEREBY ORDERED the motion is taken under
21   submission without oral argument and the hearing set for February 10, 2020, at 2:30 p.m.
22   is VACATED. The Court will issue an order in due course.
23         IT IS SO ORDERED.
24
25   DATED:      February 3, 2020
26
                                                   _________________________________
27                                                 JOHN A. HOUSTON
28                                                 UNITED STATES DISTRICT JUDGE

                                                   1
                                                                            16cv2909-JAH (BLM)
